Case 1:19-cv-02673-VEC-BCM Document 17 Filed 06/21/19 Page 1 of 3




                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
                                                   DATE FILED: 06/21/2019
Case 1:19-cv-02673-VEC-BCM Document 17 Filed 06/21/19 Page 2 of 3
Case 1:19-cv-02673-VEC-BCM Document 17 Filed 06/21/19 Page 3 of 3
